Exhibit 10.33


[[Company Logo]]  Marquette Healthcare Finance
 
By Email and US Mail
 
 
April 7, 2009
 




Mr. Thomas Sandgaard, CEO
Mr. Fritz Allison, CFO
8022 Southpark Circle
Littleton, CO 80120

 
 

 
 
Re:
Loan and Security Agreement

 
Dear Mr. Sandgaard and Mr. Allison:
 
Marquette Healthcare Finance (“Marquette”) is providing written notice to Zynex,
Inc., and Zynex Medical, Inc. (“Zynex”) of default under the Loan and Security
Agreement entered into between Zynex and Marquette on September 23, 2008.


Zynex is in default as follows:


Financial Covenants


The financial covenants contained in the Loan and Security Agreement are
important because they show the financial condition of Zynex.  Under Section 9.1
of the amended Loan and Security Agreement, Zynex is to maintain the following
financial covenants:


1.  
TTM EBITDA:  $6,500,000 at the end of fourth quarter, 2008.

2.  
Debt Service Coverage Ratio: 3.00 at the end of fourth quarter, 2008.

3.  
TTM EBITDA:  $7,500,000 at the end of first quarter, March 31, 2009



The Covenant Certificate provided by Zynex to Marquette for the quarter ending
December 31, 2008 shows that Zynex has failed to meet the minimum financial
covenant for the TTM EBITDA as follows:
 
 


900 SW Fifth Avenue, Suite 1920
Portland, OR 97204
www.marquettehf.com
503.525.5402
 
 

--------------------------------------------------------------------------------

 




1.  
TTM EBITDA:   $826,661





The Covenant Certificate provided by Zynex to Marquette for the quarter ending
December 31, 2008 shows that Zynex has failed to meet the minimum financial
covenant for the minimum Debt Service Coverage Ratio as follows:


2.  
Q4 2008 DSC: 1.59:1.00



The financial projections provided by Zynex to Marquette for the quarter ending
March 31, 2009 show that Zynex will fail to meet the minimum financial covenant
for the TTM EBITDA as follows:


3.  
TTM EBITDA:   $1,239,000



Opportunity to Cure and Proposal


1.  
The default concerning Zynex’s failure to meet the TTM EBITDA covenant at the
quarter ending December 31, 2008 and the anticipated default regarding the
failure to meet the TTM EBITDA covenant at the quarter ending March 31, 2009 are
not curable based on financial statements and projections for these
dates.  Marquette is willing to forbear taking action on the financial covenant
defaults for the quarters ending December 31, 2008 and March 31, 2009;
specifically, waiving a default fee and default interest rate.



Marquette will re-set the TTM EBITDA covenant for the remainder of the year as
follows:


000’s
9/31/2008
12/31/2008
3/31/2009
6/30/2009
9/30/2009
12/31/2009
Orig. TTM EBITDA Covenent
Waived
6,500
7,500
8,200
11,500
13,000
TIM EBITDA Actual
7,430
827
       
TIM EBITDA Projected
   
1,239
1,795
4,065
5,139
MHF Proposed EBITDA Reset
 
Waive
Waive
1,436
3,252
4,111
             


When available, financial projections for 2010 will be used to set future TTM
EBITDA covenant targets in Marquette’s sole discretion.


2.  
The default concerning Zynex’s failure to meet the Debt Service Coverage ratio
covenant at the quarter ending December 31, 2008 is not curable based on
financial statements for the same date.  Marquette is willing to forbear taking
action on the financial covenant default for the quarter ending December 31,
2008; specifically, waiving a default fee and default interest rate.
 
 

 
 


900 SW Fifth Avenue, Suite 1920
Portland, OR 97204
www.marquettehf.com
503.525.5402
 
 

--------------------------------------------------------------------------------

 




3.  
Zynex has restated its unaudited financial statements for the quarters ended
March 31, June 30 and September 30, 2008.  Marquette waives any breach of a
representation, warranty or covenant concerning the accuracy of the original
unaudited financial statements for these quarterly periods.  Notwithstanding the
foregoing, Marquette expressly reserves any right to declare a default, and any
other claim, right or remedy with respect to (a) the restated financial
statements for these quarterly periods; and (b) any fraud or intentional
misrepresentation in connection with the original financial statements for these
quarterly periods.



4.  
Marquette will amend the Loan and Security Agreement to reflect the following
pricing change:



·  
Margin:  3.25%

·  
Collateral Monitoring fee:  $1,750 per month, payable in arrears on the first
day of the month.





Marquette expressly reserves the right to take action for financial covenant
defaults in subsequent reporting periods or upon any other default under the
Loan Documents.


If the above proposal is agreeable, please sign a copy of this letter and return
it to me.


Regards,






/s/ Jonathan W. Kott
Jonathan W. Kott
Senior Relationship Manage


Marquette’s proposal detailed above is accepted:
 
        /s/ Thomas Sandgaard
        Thomas Sandgaard
        Zynex, Inc. and Zynex Medical, Inc.


cc:    Marty Golden
   Jennifer Sheasgreen
 
 




900 SW Fifth Avenue, Suite 1920
Portland, OR 97204
www.marquettehf.com
503.525.5402
 
 

--------------------------------------------------------------------------------

 


 